Citation Nr: 0400458	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-22 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred from February 7, 1998, to March 2, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant, her sister, Dr. B.F., and L.H.




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  He died in July 1998.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Brecksville, Ohio, 
which denied payment or reimbursement for private medical 
expenses incurred at the Cleveland Clinic Foundation from 
February 7, 1998, to March 2, 1998.  The appellant 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the VAMC issued a Statement 
of the Case (SOC) in September 2000.  

The record reflects that jurisdiction over this appeal was 
subsequently transferred to the Regional Office (RO) in 
Cleveland, Ohio.

In an October 2002 decision, the Board denied entitlement to 
payment or reimbursement for private medical expenses 
incurred at the Cleveland Clinic Foundation from February 7, 
1998, to March 2, 1998.  The veteran subsequently appealed 
that issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision, 
and to remand the veteran's claim for readjudication.  In a 
June 2003 Order, the Court granted the joint motion, vacated 
the Board's October 2002 decision, and remanded this case to 
the Board for readjudication.

REMAND

The record reflects that, on February 7, 1998, the veteran 
arrived at St. Rita's Medical Center in severe respiratory 
distress.  It was noted that he had a history of 
histoplasmosis and chronic obstructive pulmonary disease, and 
that he had undergone a right lung transplant at the 
Cleveland Clinic Foundation in June 1997.  The examining 
physician noted that the veteran was on immunosuppressive 
therapy and a number of medications.  It was determined that 
the veteran was suffering acute respiratory failure.  The 
veteran was emergently intubated and transferred to the 
Cleveland Clinic Foundation.  

Records from that facility reveal that the veteran was 
admitted with a diagnosis of hypercapneic respiratory failure 
and pneumonia, and that he was maintained on mechanical 
ventilation.  During that admission, the veteran underwent a 
left femoral triple lumen catheter, bronchostomy, and 
tracheotomy.  On March 2, 1998, the veteran was transferred 
to Richland Manor Nursing Home.  He subsequently passed away.

As noted in the Introduction, the appellant is seeking 
payment or reimbursement for the cost of medical expenses 
incurred by the veteran at the Cleveland Clinic Foundation 
from February 7, 1998, to March 2, 1998.  

The U.S. Court of Appeals for Veterans Claims has stated 
that, pursuant to 38 U.S.C. § 1728 (West 2002), the Secretary 
'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), 
quoting 38 U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical, or treatment had been or would have been 
refused."  38 U.S.C.A. § 1728(a) (emphasis added); 38 C.F.R. 
§ 17.120 (2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In an October 2002 decision, the Board denied entitlement to 
payment or reimbursement for the cost of medical expenses 
incurred by the veteran from February 7, 1998, to March 2, 
1998, under the provisions of 38 U.S.C.A. § 1728.  In that 
decision, the Board acknowledged that service connection was 
in effect for pleuritis, status post lung transplant, and 
that treatment received by the veteran at the Cleveland 
Clinic Foundation was related to that disability.  The Board 
also conceded that the medical treatment in question was 
emergent in nature.

However, the Board denied the appellant's claim on the basis 
that a VA medical facility was feasibly available to the 
veteran on February 7, 1998.  Specifically, the Board found 
that the VAMC in Brecksville was only two blocks from the 
Cleveland Clinic Foundation, and that the veteran could have 
easily been transferred there from St. Rita's Medical Center.  
Thus, we concluded that one of the three criteria for payment 
or reimbursement of unauthorized medical expenses under 
38 U.S.C.A. § 1728 has not been met.

As noted in the Introduction, the veteran subsequently 
appealed that issue to the Court.  While this case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision, and to remand the claim for 
readjudication.  In that joint motion, the parties asserted 
that the Board had failed to provide adequate reasons and 
bases for its finding that a VA medical facility was feasibly 
available to the veteran on February 7, 1998.  Specifically, 
the parties indicated that the Board had failed to address 
whether or not the VAMC was capable of providing the specific 
type of care needed by the veteran during his 
hospitalization. 

In addition, the parties indicated that the Board must 
consider the appellant's contention that personnel from the 
Cleveland Clinic Foundation had contacted the VAMC by 
telephone, and that the veteran had apparently been refused 
treatment at the VAMC.  As noted above, the provisions of 
38 C.F.R. § 17.120 indicate that a VA facility is considered 
to be unavailable for the purposes of determining entitlement 
to payment or reimbursement for unauthorized medical expenses 
if a claimant had been or would have been refused treatment 
by that VA facility.

Therefore, in accordance with the joint motion, the Board 
finds that a remand of this case is necessary so that a 
physician from the Brecksville VAMC can review the medical 
records from the veteran's hospitalization at the Cleveland 
Clinic Foundation, and make a determination as to whether or 
not the VAMC was capable of providing the treatment required 
by the veteran at that time.  

The Board further finds that, while this case is in remand 
status, the agency of original jurisdiction (AOJ) should 
specifically adjudicate the issue of whether the Brecksville 
VAMC was feasibly unavailable to the veteran at the time of 
his hospitalization at the Cleveland Clinic Foundation on the 
basis that he had been refused treatment by that facility.

Accordingly, this case is remanded for the following action:

1.  The AOJ should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate physician at the VAMC in 
Brecksville.  That physician should be 
asked to review the medical records from 
the veteran's hospitalizations at St. 
Rita's Medical Center and the Cleveland 
Clinic Foundation from February 7, 1998, to 
March 2, 1998.  The physician should also 
be asked to render an opinion as to whether 
or not the VAMC was capable of providing 
the specific type of medical care needed by 
the veteran during his admission to the 
Cleveland Clinic Foundation.  The physician 
should provide a complete rationale for his 
or her opinion.

2.  The AOJ should then readjudicate the 
issue of entitlement to payment or 
reimbursement of private medical expenses 
incurred on February 7, 1998, to March 2, 
1998.  In doing so, the AOJ should also 
specifically adjudicate the issue of 
whether the Brecksville VAMC was feasibly 
unavailable to the veteran at the time of 
his hospitalization on the basis that he 
had been refused treatment by that 
facility.  If the benefit sought on appeal 
remains denied, the AOJ should issue an 
SSOC containing discussion and analysis of 
all pertinent provisions of the law and 
regulations, and the appellant should be 
afforded time in which to respond.  The 
veteran's claims file should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

